Name: Council Regulation (EC) No 1727/2003 of 29 September 2003 concerning certain restrictive measures in respect of the Democratic Republic of Congo
 Type: Regulation
 Subject Matter: defence;  international affairs;  international trade;  Africa
 Date Published: nan

 1.10.2003 EN Official Journal of the European Union L 249/5 COUNCIL REGULATION (EC) No 1727/2003 of 29 September 2003 concerning certain restrictive measures in respect of the Democratic Republic of Congo THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Articles 60 and 301 thereof, Having regard to Council Common Position 2003/680/CFSP of 29 September 2003, amending Common Position 2002/829/CFSP on the supply of certain equipment into the Democratic Republic of Congo (1), Having regard to the proposal from the Commission, Whereas: (1) On 28 July 2003, the United Nations Security Council decided in its Resolution 1493 (2003), hereinafter referred to as UNSCR 1493 (2003), to impose an embargo on the supply of arms and related material as well as the provision of assistance, advice or training related to military activities to all armed groups and militias operating in the territory of North and South Kivu and of Ituri, and to groups not party to the Global and All-inclusive Agreement, in the Democratic Republic of Congo. (2) Council Common Position 2002/829/CFSP of 21 October 2002 on the supply of certain equipment into the Democratic Republic of Congo (2) imposes an embargo on the supply or sale of arms and related material to that country. (3) Council Common Position 2003/680/CFSP provides for the implementation of the measures imposed by UNSCR 1493 (2003), including, inter alia, for a ban on assistance, advice and training related to military material. (4) That measure falls under the scope of the Treaty and, therefore, notably with a view to avoiding distortion of competition, Community legislation is necessary to implement that decision of the Security Council as far as the territory of the Community is concerned. For the purpose of this Regulation, the territory of the Community is deemed to encompass the territories of the Member States to which the Treaty is applicable, under the conditions laid down in that Treaty. (5) The Commission and the Member States should inform each other of the measures taken under this Regulation and of other relevant information at their disposal in connection with this Regulation, and cooperate with the Secretary-General of the United Nations, in particular by supplying him with information. (6) Violations of the provisions of this Regulation should be subject to sanctions, and Member States should impose appropriate sanctions to that end. It is, moreover, desirable for those sanctions to be imposed on the date of entry into force of this Regulation, HAS ADOPTED THIS REGULATION: Article 1 1. Without prejudice to the powers of the Member States in the exercise of their public authority, it shall be prohibited (a) to provide financing and financial assistance, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of arms and related material of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts of the aforementioned, directly or indirectly, to any person, entity or body in the Democratic Republic of Congo; (b) to provide, directly or indirectly, technical advice, assistance or training related to military activities, including in particular training and assistance related to the manufacture, maintenance and use of arms and related material of all types, to any person, entity or body in the Democratic Republic of Congo. 2. The participation, knowingly and intentionally, in activities the object or effect of which is, directly or indirectly, to promote the transactions referred to in paragraph 1 shall be prohibited. Article 2 Article 1 shall not apply to the provision of financing and financial assistance for the sale, supply, transfer or export of military equipment, and the provision of technical advice, assistance or training related to military activities, to the United Nations Organisation Mission in the Democratic Republic of Congo and the integrated Congolese national army and police forces, if an authorisation for such activities has been granted by the competent authority, as listed in the Annex, of the Member State, where the service provider is established. Article 3 Article 1 shall not apply to the provision of financing and financial assistance for the sale, supply, transfer or export of non-lethal military equipment intended solely for humanitarian or protective use and the provision of technical advice, assistance or training related to such non-lethal equipment, provided: (a) such provision is notified in advance by the competent authority to the Secretary-General of the United Nations through his Special Representative; and (b) an authorisation for such activities has been granted by the competent authority, as listed in the Annex, of the Member State, where the service provider is established. Article 4 The information concerning competent authorities shall be amended by the Commission on the basis of the information supplied by the Member States. Article 5 The Commission and the Member States shall immediately inform each other of the measures taken under this Regulation and shall supply each other with relevant information at their disposal in connection with this Regulation, in particular information in respect of violation and enforcement problems and judgements handed down by national courts. Article 6 1. Each Member State shall determine the sanctions to be imposed where the provisions of this Regulation are infringed. Such sanctions shall be effective, proportionate and dissuasive. Pending the adoption, where necessary, of any legislation to this end, the sanctions to be imposed where the provisions of this Regulation are infringed shall, where relevant, be those determined by the Member States in order to give effect to Article 7 of Council Regulation (EC) No 1318/2002 of 22 July 2002 concerning certain restrictive measures in respect of Liberia (3). 2. Each Member State shall be responsible for bringing proceedings against any natural or legal person, entity or body under its jurisdiction, in cases of violation of any of the prohibitions laid down in this Regulation by such person, entity or body. Article 7 This Regulation shall apply  within the territory of the Community, including its airspace,  on board any aircraft or any vessel under the jurisdiction of a Member State,  to any national of a Member State, and  to any legal person, entity or body which is incorporated or constituted under the law of a Member State. Article 8 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 September 2003. For the Council The President F. FRATTINI (1) See page 64 of this Official Journal. (2) OJ L 285, 23.10.2002, p. 1. (3) OJ L 194, 23.7.2002, p. 1. ANNEX List of competent authorities referred to in Article 2 BELGIUM Service public fÃ ©dÃ ©ral des affaires Ã ©trangÃ ¨res, commerce extÃ ©rieur et coopÃ ©ration au dÃ ©veloppement Egmont 1 Rue des Petits Carmes 19 B-1000 Bruxelles Direction gÃ ©nÃ ©rale des affaires bilatÃ ©rales Service Afrique du sud du Sahara TÃ ©lÃ ©phone (32-2) 501 85 77 Service des transports TÃ ©lÃ ©phone (32-2) 501 37 62 TÃ ©lÃ ©copieur (32-2) 501 88 27 Direction gÃ ©nÃ ©rale coordination et des affaires europÃ ©ennes Coordination de la politique commerciale TÃ ©lÃ ©phone (32-2) 501 83 20 Service public fÃ ©dÃ ©ral de l'Ã ©conomie, des PME, des classes moyennes et de l'Ã ©nergie ARE 4e o division, service des licences Avenue du GÃ ©nÃ ©ral Leman 60 B-1040 Bruxelles TÃ ©lÃ ©phone (32-2) 206 58 16/27 TÃ ©lÃ ©copieur (32-2) 230 83 22 Brussels Hoofdstedelijk Gewest  Region de Bruxelles-Capitale: Kabinet van de minister van FinanciÃ «n, Begroting, Openbaar Ambt en Externe Betrekkingen van de Brusselse Hoofdstedelijke regering Kunstlaan 9 B-1210 Brussel Cabinet du ministre des finances, du budget, de la fonction publique et des relations extÃ ©rieures du gouvernement de la RÃ ©gion de Bruxelles-Capitale Avenue des Arts, 9 B-1210 Bruxelles TÃ ©lÃ ©phone (32-2) 209 28 25 TÃ ©lÃ ©copieur (32-2) 209 28 12 RÃ ©gion wallonne: Cabinet du ministre-prÃ ©sident du gouvernement wallon Rue Mazy, 25-27 B-5100 Jambes-Namur TÃ ©lÃ ©phone (32-81) 33 12 11 TÃ ©lÃ ©copieur (32-81) 33 13 13 Vlaams Gewest: Administratie Buitenlands Beleid Boudewijnlaan 30 B-1000 Brussel Tel. (32-2) 553 59 28 Fax (32-2) 553 60 37 DENMARK Erhvervs- og Boligstyrelsen Dahlerups Pakhus Langelinie AllÃ © 17 DK-2100 KÃ ¸benhavn Ã Tlf. (45) 35 46 60 00 Fax (45) 35 46 60 01 Udenrigsministeriet Asiatisk Plads 2 DK-1448 KÃ ¸benhavn K Tlf. (45) 33 92 00 00 Fax (45) 32 54 05 33 Justitsministeriet Slotholmsgade 10 DK-1216 KÃ ¸benhavn K Tlf. (45) 33 92 33 40 Fax (45) 33 93 35 10 GERMANY Bundesamt fÃ ¼r Wirtschaft und Ausfuhrkontrolle (BAFA) Frankfurter StraÃ e 29-35 D-65760 Eschborn Tel. (49) 61 96 908-0 Fax (49) 61 96 908-800 GREECE Ministry of Economy and Finance General Secretariat for International Economic Relations General Directorate for Policy Planning and Management 1 Kornarou str. GR-105 63 Athens Tel. (30) 210 328 64 01-3 Fax (30) 210 328 64 04 Ã ¥ÃÃ ¿Ã Ã Ã ³Ã µÃ ¯Ã ¿ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¯Ã ±Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã Ã ±Ã ¼Ã ¼Ã ±Ã Ã µÃ ¯Ã ± Ã Ã ¹Ã µÃ ¸Ã ½Ã Ã ½ Ã Ã ¹Ã ºÃ ¿Ã ½Ã ¿Ã ¼Ã ¹Ã ºÃ Ã ½ Ã £Ã Ã ­Ã Ã µÃ Ã ½ Ã Ã µÃ ½Ã ¹Ã ºÃ ® Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã £Ã Ã µÃ ´Ã ¹Ã ±Ã Ã ¼Ã ¿Ã  Ã ºÃ ±Ã ¹ Ã Ã ¹Ã ±Ã Ã µÃ ¯Ã Ã ¹Ã Ã ·Ã  Ã Ã ¿Ã »Ã ¹Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¿Ã Ã ½Ã ¬Ã Ã ¿Ã 1 GR-105 63 Ã Ã ¸Ã ®Ã ½Ã ± Ã ¤Ã ·Ã ».: (30) 210 328 64 01-3 Ã ¦Ã ±Ã ¾: (30) 210 328 64 04 SPAIN Ministerio de EconomÃ ­a DirecciÃ ³n General de Comercio e Inversiones Paseo de la Castellana, 162 E-28046 Madrid Tel.: (34) 913 49 38 60 Fax: (34) 914 57 28 63 FRANCE MinistÃ ¨re de l'Ã ©conomie, des finances et de l'industrie Direction gÃ ©nÃ ©rale des douanes et des droits indirects Cellule embargo Bureau E2 TÃ ©lÃ ©phone (33) 144 74 48 93 TÃ ©lÃ ©copieur (33) 144 74 48 97 MinistÃ ¨re des affaires Ã ©trangÃ ¨res Direction des Nations unies et des organisations internationales TÃ ©lÃ ©phone (33) 143 17 59 68 TÃ ©lÃ ©copieur (33) 143 17 46 91 IRELAND Department of Enterprise Trade and Employment Licensing Unit Earlsfort Centre Lower Hatch St Dublin 2 Ireland Tel. (353-1) 631 21 21 Fax (353-1) 631 25 62 ITALY Ministero degli Affari esteri DGAE - Uff. X Roma Tel. (39) 06 36 91 37 50 Fax (39) 06 36 91 37 52 Ministero del Commercio estero Gabinetto Roma Tel. (39) 06 59 93 23 10 Fax (39) 06 59 64 74 94 Ministero dei Trasporti Gabinetto Roma Tel. (39) 06 44 26 71 16/06 84 90 40 94 Fax (39) 06 44 26 71 14 LUXEMBOURG MinistÃ ¨re des affaires Ã ©trangÃ ¨res Office des licences 21, rue Philippe II L-2340 Luxembourg TÃ ©lÃ ©phone (352) 478 23 70 TÃ ©lÃ ©copieur (352) 46 61 38 NETHERLANDS Belastingdienst/Douane centrale dienst voor in- en uitvoer Team II Postbus 3003 9700 RD Groningen Nederland Tel. (31) 50 523 81 11 Fax (31) 50 523 22 10 E-mail: cdiusgs@bart.nl AUSTRIA Bundesministerium fÃ ¼r Wirtschaft und Arbeit Stubenring 1 A-1010 Wien Tel. (43-1) 711 00 Fax (43-1) 711 00-8386 PORTUGAL MinistÃ ©rio dos NegÃ ³cios Estrangeiros DirecÃ §Ã £o-Geral dos Assuntos Multilaterais Largo do Rilvas P-1350-179 Lisboa Tel: (351) 21 394 60 72 Fax: (351) 21 394 60 73 DirecÃ §Ã £o Geral dos Assuntos Europeus e RelaÃ §Ã µes Internacionais MinistÃ ©rio das FinanÃ §as Av. Infante D. Henrique, n.o 1C - 1o P-1100-278 Lisboa Tel: (351) 21 882 33 90 Fax: (351) 21 882 33 99 E-mail: mf.dgaeri@dgaeri.pt FINLAND UlkoasiainministeriÃ ¶/Utrikesministeriet PL/PB 176 FIN-00161 Helsinki/Helsingfors Puhelin/Tfn (358-9) 16 05 59 00 Faksi/Fax (358-9) 16 05 57 07 PuolustusministeriÃ ¶/FÃ ¶rsvarsministeriet EtelÃ ¤inen Makasiinikatu 8 PL/PB 31 FIN-00131 Helsinki/Helsingfors Puhelin/Tfn (358-9) 1608 8128 Faksi/Fax (358-9) 1608 8111 SWEDEN Inspektionen fÃ ¶r strategiska produkter (ISP) Box 70 252 S-107 22 Stockholm Tfn (46) 8 406 31 00 Fax (46) 8 20 31 00 UNITED KINGDOM Sanctions Licensing Unit Export Control Organisation Department of Trade and Industry 4 Abbey Orchard Street London SW1P 2HT United Kingdom Tel. (44-20) 72 15 05 94 Fax (44-20) 72 15 05 93 EUROPEAN COMMUNITY Commission of the European Communities Directorate-General for External Relations Directorate CFSP Unit A.2: Legal and institutional matters for external relations  Sanctions CHAR 12/163 B-1049 Bruxelles/Brussel Tel. (32-2) 296 25 56 Fax (32-2) 296 75 63 E-mail: relex-sanctions@cec.eu.int